DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Upon secondary consideration, the finality of the rejection of the last Office Action is withdrawn.
The examiner apologizes for misinterpreting the claim limitations in that the claims only require one of {emphasis added} the conditional expressions to be satisfied (see claims 1, 20, 23, 24, 26 and 27).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami (U.S. Patent Number 7,580,205).
With regard to independent claim 1, Asami teaches a wide-angle lens assembly comprising: a first lens group (Figure 3, element L1) with negative refractive power (column 5, line 40 and column 10, Table 1 data), a second lens group (Figure 3, element L2) with negative refractive power (column 6, lines 1-2 and column 10, Table 1 data); a third lens group (Figure 3, element L3) with positive refractive power (column 6, lines 23-by definition a biconvex lens has positive refractive power and column 10, Table 1 data); a fourth lens group (Figure 3, element L4) with positive refractive power (column 7, line12 and column 10, Table 1 data), and a fifth lens group (Figure 3, element L56) with positive refractive power (column 7, lines 16-17): wherein the first lens group comprises a first lens (Figure 3, element L1), the second lens group comprises a second lens (Figure 3, element L2), the third lens group comprises a third lens (Figure 3, element L3); wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis (Figure 3); wherein the wide-angle lens assembly satisfies: 0.5 < |fLG4/fLG5| < 1.8, as defined (column 10, Table 1 data), wherein the wide-angle lens assembly satisfies at least one of the following conditions: TTL/f < 11; 19 < TTL/T1 < 24 (column 12, Table 3, data for f, D12, D13 and D14); -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined.
With regard to dependent claim 2, Asami teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein the fourth lens group or the fifth lens group comprises a sixth lens (Figure 3, wherein the fifth lens group comprises a sixth lens element L6).
With regard to dependent claim 4, Asami teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a lens assembly wherein the fourth lens group comprises a fourth lens (Figure 3, element L4) when the fifth lens group comprises the sixth lens (Figure 3, element L6 in fifth group defined by element L56), the first lens is with negative refractive power (column 5, line 40 and column 10, Table 1 data), the second lens is with negative refractive power (column 6, lines 1-2 and column 10, Table 1 data), the third lens is with positive refractive power (column 6, lines 23-by definition a biconvex lens has positive refractive power and column 10, Table 1 data), the fourth lens is with positive refractive power (column 7, line12 and column 10, Table 1 data), and the fifth lens is with positive refractive power (column 7, lines 24-25).
With regard to dependent claim 16, Asami teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a lens assembly wherein the sixth lens is with negative refractive power (column 7, lines 25-26 and column 10, Table 1 data).
With regard to dependent claim 18, Asami teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a lens assembly wherein the sixth comprises a concave surface facing the object side and a convex surface facing the image side (column 10, Table 1 data for R11 and R12).
With regard to dependent claim 20, Asami teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein the wide-angle lens assembly satisfies at least one of the following conditions: 1< |fLG1/fLG2| < 1.8; 7.5 < TTL/T3 < 9.6; 2.5 < |fLG1/f| < 3.8; 10.6 < TTL/T6 < 29 (column 12, Table 3, data for L and D11); BFL/TTL > 0.22; 0.5 < |Vd1/Vd2| < 1.1 (column 12, Table 3, data for vd1 and vd2) and 21.6 < |Vd2/Nd2| < 47.3 (column 12, Table 3, data for vd2 and Nd2), as defined.

Claims 1-3, 5, 13, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai (U.S. Patent Publication 2017/0371133).
With regard to independent claim 1, Lai teaches a wide-angle lens assembly comprising: a first lens group (Figure 1, element L1) with negative refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data), a second lens group (Figure 1, element L2) with negative refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data); a third lens group (Figure 1, element L3) with positive refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data); a fourth lens group (Figure 1, elements L4 and L5) with positive refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data), and a fifth lens group (Figure 1, element L6) with positive refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data): wherein the first lens group comprises a first lens (Figure 1, element L1), the second lens group comprises a second lens (Figure 1, element L2), the third lens group comprises a third lens (Figure 1, element L3); wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis (Figure 1); wherein the wide-angle lens assembly satisfies: 0.5 < |fLG4/fLG5| < 1.8, as defined (page 2, Table 1 data), wherein the wide-angle lens assembly satisfies at least one of the following conditions: TTL/f < 11 (page 2, Table 1, data for TTL); 19 < TTL/T1 < 24; -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined.
With regard to dependent claim 2, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein the fourth lens group or the fifth lens group comprises a sixth lens (Figure 1, wherein the fourth lens group defined as L4 and L5, comprises a sixth lens element L5).
With regard to dependent claim 3, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein the fourth lens group comprises a fourth lens and a sixth lens (Figure 1, elements L4 and L5, respectively), the fifth lens group comprises a fifth lens (Figure 1, element L6), the first lens is with negative refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data), the second lens is with negative refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data), the third lens is with positive refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data), the fourth lens is with positive refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data), and the fifth lens is with positive refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data).
With regard to dependent claim 5, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, and further teaches such a lens assembly wherein the sixth lens is with negative refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data).
With regard to dependent claim 13, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 3, and further teaches such a lens assembly wherein the first lens comprises a convex surface facing the object side and a concave surface facing the image side (page 2, Table 1, Radius data for S1 and S2, respectively); the third lens comprises a convex surface facing the object side and another convex surface facing the image side (page 2, Table 1, Radius data for S5 and S6, respectively); the fourth lens comprises a convex surface facing the object side and another convex surface facing the image side (page 2, Table 1, Radius data for S8 and S9, respectively); the fifth lens comprises a convex surface facing the object side and another convex surface facing the image side (page 2, Table 1, Radius data for S11 and S12, respectively).
With regard to dependent claim 16, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a lens assembly wherein the sixth lens is with negative refractive power (page 2, paragraph [0015], line 22-24 and Table 1 data).
With regard to dependent claim 18, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 2, and further teaches such a lens assembly wherein the sixth comprises a concave surface facing the object side and a convex surface facing the image side (page 2, Table 1, Radius data for S9 and S10, respectively).
With regard to dependent claim 20, Lai teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a lens assembly wherein the wide-angle lens assembly satisfies at least one of the following conditions: 1< |fLG1/fLG2| < 1.8; 7.5 < TTL/T3 < 9.6 (page 2, Table 1, data for TTL and Thickness data for S5); 2.5 < |fLG1/f| < 3.8 (page 2, Table 1, EFL data and lens data for the lens defined by S1 and S2); 10.6 < TTL/T6 < 29 (page 2, Table 1, TTL data and Thickness data for S11); BFL/TTL > 0.22; 0.5 < |Vd1/Vd2| < 1.1; and 21.6 < |Vd2/Nd2| < 47.3, as defined.

Claims 22-24 are is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wei et al (U.S. Patent Publication 2020/0200998).
With regard to independent claim 22, Wei et al teaches a wide-angle lens assembly comprising: a first lens group (Figure 1, element L1) with negative refractive power (page 1, paragraph [0007], line 3); a second lens group (Figure 1, element L2) with negative refractive power (page 1, paragraph [0007], line 5); a third lens group (Figure 1, element L3) with positive refractive power (page 1, paragraph [0007], lines 6-7); a fourth lens group (Figure 1, elements L4 and L5) with positive refractive power page 3, Table 1-1 data); and a fifth lens group (Figure 1, element L6) with positive refractive power (page 1, paragraph [0007], lines 13-14); wherein the first lens group comprises a first lens (Figure 1, element L1), the second lens group comprises a second lens (Figure 1, element L2), the third lens group comprises a third lens (Figure 1, element L3), the fourth lens group comprises a sixth lens (Figure 1, element L5); wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis (Figure 1), wherein the sixth lens comprises a concave surface facing the image side (Figure 1, element L5, surface S10 and page 4, Table 1-1-continued, Curvature radius data for S10), satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8 (page 3, Table 1-1 data), as defined.
With regard to dependent claim 23, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 22, and further teaches such a lens assembly satisfying at least one of the following conditions: TTL/f < 11 (page 7, Table 5, data for TTL); 19 < TTL/T1 < 24; -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined.
With regard to dependent claim 24, Wei et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 22, and further teaches such a lens assembly wherein the wide-angle lens assembly satisfies at least one of the following conditions: 1< |fLG1/fLG2| < 1.8; 7.5 < TTL/T3 < 9.6 (page 7, Table 5, data for TTL and page 3, Table 1-1, Thickness data for S6); 2.5 < |fLG1/f| < 3.8; BFL/TTL > 0.22 (page 7, Table 5, data for TTL and page 4, Table 1-1, Thickness data for S12, S13 and S14); 0.5 < |Vd1/Vd2| < 1.1; and 21.6 < |Vd2/Nd2| < 47.3, as defined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh et al (U.S. Patent Publication 2012/0170142).
With regard to independent claim 25, Hsieh et al teaches a wide-angle lens assembly comprising: a first lens group (Figure 1A, element 110) with negative refractive power (page 4, paragraph [0057]); a second lens group (Figure 1A, element 120) with negative refractive power (page 4, paragraph [0058]); a third lens group (Figure 1A, element 130) with positive refractive power (page 4, paragraph [00597]); a fourth lens group (Figure 1A, element 140) with positive refractive power (page 4, paragraph [0060]); and a fifth lens group (Figure 1A, elements 150 and 160) with positive refractive power (Figure 8, Table 8, data for f and f56); wherein the first lens group comprises a first lens, the second lens group comprises a second lens, the third lens group comprises a third lens; wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis, wherein the second lens comprises a convex surface facing the object side, satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8 (Figure 8, Table 8, data for f and f56 and page 4, Table 1, Focal length data for Lens 4), as defined.
With regard to dependent claim 26, Hsieh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 25, and further teaches such a lens assembly satisfying at least one of the following conditions: TTL/f < 11 (page 4, Table 1, data for f and the sum of the Thickness data); 19 < TTL/T1 < 24; -3.4 < fLG1/f < fLG2/f < fLG3/f < 3.8, as defined.
With regard to dependent claim 27, Hsieh et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 25, and further teaches such a lens assembly wherein the wide-angle lens assembly satisfies at least one of the following conditions: 1< |fLG1/fLG2| < 1.8; 7.5 < TTL/T3 < 9.6 (page 4, Table 1, sum of the Thickness data and Thickness data for Surface 5); 2.5 < |fLG1/f| < 3.8; BFL/TTL > 0.22 (page 4, Table 1, the sum of the Thickness data and Thickness data for Surfaces 13, 14, 15, 16 and 17); 0.5 < |Vd1/Vd2| < 1.1; and 21.6 < |Vd2/Nd2| < 47.3 (page 4, Table 1, data for Abbe # for Lens 2 and Index data for Lens 2), as defined.

Allowable Subject Matter
Claims 14, 15, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims {emphasis added}.
With regard to dependent claims 14, 15, 17 and 19, although the prior art teaches a wide-angle lens assembly comprising: a first lens group with negative refractive power, a second lens group with negative refractive power; a third lens group with positive refractive power; a fourth lens group with positive refractive power, and a fifth lens group with positive refractive power: wherein the first lens group comprises a first lens, the second lens group comprises a second lens, the third lens group comprises a third lens; wherein the first lens group, the second lens group, the third lens group, the fourth lens group and the fifth lens group are arranged in order from an object side to an image side along an optical axis; further satisfying the conditional expression: 0.5 < |fLG4/fLG5| < 1.8, as defined, the prior art fails to teach such a lens assembly: wherein the second lens comprises a flat surface facing the object side and a concave surface facing the image side; the sixth lens comprises a concave surface facing the object side and another concave surface facing the image side, as claimed in dependent claim 14; wherein the second lens comprises a convex surface facing the object side and a concave surface facing the image side; the sixth lens comprises a concave surface facing the object side and a convex surface facing the image side, as claimed in dependent claim 15; wherein the sixth lens comprises a concave surface facing the object side and another concave surface facing the image side, as claimed in dependent claim 17; or wherein the second lens comprises a flat surface facing the object side and a concave surface facing the image side; the sixth lens comprises a concave surface facing the object side and another concave surface facing the image side, as claimed in dependent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
14 November 2022